Stephens, J.
1. “ Savings- institutions which pay interest to depositors, and whose deposits are not subject to check,” are “ authorized to lend money to persons not members thereof, nor shareholders therein at eight per cent, or less, and to aggregate the principal and interest at the date of the loan for the entire period of the loan, and to divide the sum of the principal and the interest for the entire period of the loan into monthly or other installments,” and to take security therefor, etc., as provided in the Civil Code (1910), §§ 2881, 2878.
2. The notes sued on in- the instant case, having been given for money borrowed from such a savings institution, and being in payment of the principal and interest thereon calculated at eight per cent., in *645accordance with the plan permitted in the code sections referred to, and payable in monthly installments, are not subject to the defense that they are infected with usury.
Decided September 17, 1920.
Complaint; from city court of WayerosS'—-Judge Crawley. March 20, 1919.
Application for certiorari was denied by the Supreme Court.
A. B. Spence, W. W. Bennett, for plaintiff in error.
J. L. Sweat, contra.
3. The assignment of error in the bill of exceptions, that the verdict directed is contrary to law because the suit was, as to some of the notes, prematurely brought, cannot be considered, since no defense upon this ground was made in the lower court, either by demurrer or plea.
4. The evidence establishing the character of the institution from which the money was borrowed was properly admitted. Under all the evidence introduced, a verdict for the plaintiff for the sum sued for. was demanded and was properly directed.
5. Damages for delay are denied.

Judgment affirmed.


Jenkins, P. J., and Smith, J., concur.